Citation Nr: 0212249	
Decision Date: 09/17/02    Archive Date: 09/26/02

DOCKET NO.  00-00 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating higher than 30 percent for post-
traumatic degenerative arthritis of the cervical spine.

2.  Entitlement to an effective date prior to September 28, 
1995, for the award of service connection for post-traumatic 
degenerative arthritis of the cervical spine.

3.  Entitlement to an effective date prior to September 28, 
1995, for the award of service connection for absent reflexes 
of right biceps and triceps.

4.  Entitlement to an effective date prior to September 28, 
1995, for the award of service connection for absent reflexes 
of left biceps and triceps.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to 
November 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 1999 RO decision that, effective from September 
28, 1995, awarded service connection and a 30 percent rating 
for post-traumatic degenerative arthritis of the cervical 
spine.  The April 1999 RO decision also granted service 
connection for bilateral absent reflexes in the biceps and 
triceps, secondary to the service-connected disability of 
post-traumatic degenerative arthritis of the cervical spine, 
and assigned separate 20 percent disability ratings for each 
upper extremity, effective September 28, 1995.  The veteran 
appeals the initial disability rating assigned to his 
service-connected post-traumatic degenerative arthritis of 
the cervical spine, and he also appeals the effective date 
assigned for service connection for all three conditions in 
issue.


FINDINGS OF FACT

1.  Service connection for a cervical spine disability was 
denied in an RO rating decision of July 1990.  In August 
1990, the veteran was advised of the rating decision and 
provided his appellate rights.

2.  On October 1, 1990, the veteran filed new evidence 
seeking to reopen his claim for service connection for a 
cervical spine injury.

3.  Service connection for a cervical spine injury was denied 
in an RO rating decision of August 1991, on the basis of new 
and material evidence not having been submitted.  The veteran 
was advised of the rating decision and provided his appellate 
rights, and he indicated disagreement at a personal hearing 
at the RO in May 1992.  A statement of the case (SOC) was not 
furnished by the RO.

4.  On September 25, 1995, the veteran a statement requesting 
that his claim for service connection for a cervical spine 
injury be reopened. 

5.  In September 1999, the RO issued a rating decision which 
reopened the veteran's claim and granted service connection 
and a 30 percent rating for post-traumatic degenerative 
arthritis of the cervical spine, effective September 28, 
1995.

6.  The RO's September 1999 rating decision also granted 
service connection for bilateral absent reflexes of the 
biceps and triceps, secondary to the service-connected 
disability of post-traumatic degenerative arthritis of the 
cervical spine, effective from September 28, 1995.

7.  The veteran's service-connected post-traumatic 
degenerative arthritis of the cervical spine is manifested by 
a severe limitation of motion of the cervical spine.  

8.  A claim, formal or informal, for service connection for 
absent reflexes of the biceps and triceps, in the right or 
left upper extremity, was not received prior to September 28, 
1995.





CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
post-traumatic degenerative arthritis of the cervical spine 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5010, 5290 (2001).

2.  An effective date of October 1, 1990, is warranted for 
the award of service connection for post-traumatic 
degenerative arthritis of the cervical spine.  38 U.S.C.A. §§ 
5110, 7105 (West 1991 & Supp. 2002); 38 C.F.R. § 3.400, 
20.201, 20.302 (2001).

3.  The criteria for an effective date prior to September 28, 
1995, for the award of service connection for absent reflexes 
of right biceps and triceps, have not been met.  38 U.S.C.A. 
§§ 5110, 7105 (West 1991); 38 C.F.R. § 3.400 (2001).

4.  The criteria for an effective date prior to September 28, 
1995, for the award of service connection for absent reflexes 
of left biceps and triceps, have not been met. 38 U.S.C.A. §§ 
5110, 7105 (West 1991); 38 C.F.R. § 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from October 1943 to 
November 1945.  

On May 2, 1990, the veteran filed a claim seeking service 
connection for residuals of a neck injury.  

In June 1990, the RO received notification from the National 
Personnel Records Center (NPRC) that the veteran's service 
medical records were fire-related materials and could not be 
reconstructed.  Subsequent efforts by the RO to obtain the 
veteran's unit records or Surgeon General's Office records 
were also unsuccessful.

In July 1990, the RO issued a rating decision denying service 
connection for degenerative joint disease of the cervical 
spine.  The veteran was advised of the decision and his 
appellate rights in August 1990, and he did not appeal.

On October 1, 1990, the veteran submitted additional evidence 
in support of his claim.  Included in the veteran's materials 
was a September 1990 treatment summary statement from H. 
Terry, D.C.  The letter noted the veteran's history of 
conservative treatment for neck and cervical spine pain 
dating back to before January 1960.  Physical and 
radiological examinations revealed cervical and thoracic 
vertebral misalignment from an abrupt injury in the past, 
resulting in nerve root irritation and subsequent 
neurological symptomatology of recurring neck, upper back, 
and shoulder pain accompanied by intermittent tingling and 
numbness running down the left arm.  The report also noted 
that this condition was aggravated by a post-service car 
accident in July 1989.

In a rating decision of August 1991, the RO denied, in 
pertinent part, entitlement to service connection for 
residuals of a neck injury, based on new and material 
evidence not having been submitted.  The veteran was advised 
of the decision in September 1991.  In October 1991, the 
veteran requested a personal hearing at the RO, but he did 
not specifically indicate disagreement with the rating 
decision.  

In May 1992, a hearing was conducted by the RO.  At the 
hearing, the Hearing Officer indicated that the issues for 
review included sufficiency of evidence to reopen a claim of 
service connection for residuals of a neck injury.  The 
Hearing Officer indicated that it was his understanding that 
this was a Notice of Disagreement, and the representative 
acknowledged that it was. 

At the hearing, the veteran submitted private medical records 
dated from April 1992 from Knox Orthopedics, which related to 
complaints of neck pain and shoulder pain, worse on the left.  
A new patient summary report, dated in April 1992, noted a 
decreased range of motion and tenderness in the cervical 
spine.  A neurological examination revealed 5/5 strength 
throughout the veteran's upper and lower extremities.  
Reflexes were 2+ and symmetrical.  The report concluded with 
an impression of post-traumatic stress syndrome, chronic and 
intermittent with exacerbations and degenerative joint 
disease of the cervical spine with spinal cord compression 
without clinical evidence of myelopathy at present.  An MRI 
examination of the spine, performed in April 1992, noted 
significant cervical stenosis at C3-C4 as well as C5-C6.  The 
examination report also noted that there was no present 
evidence of myelopathy and recommended that the veteran wear 
his Philadelphia collar when he is in a car or riding on his 
lawn mower.

Subsequent to the veteran's hearing, he was not provided with 
an SOC.  

In July 1992, a VA physical examination was conducted.  The 
report noted the veteran's inservice history of an airplane 
crash causing injuries to his nose and neck in the spring of 
1945.  Physical examination revealed tenderness to palpation 
at C5 through C7 posteriorly and midline.  Range of motion 
testing revealed flexion to 20 degrees, backward extension to 
20 degrees, lateral flexion to 30 degrees and rotation to 40 
degrees.  The remainder of the neck examination, including 
deep tendon reflexes, strength and sensation, were normal.  
The report concluded, in part, with a diagnosis of residuals 
of neck injury.

A June 1992 treatment report noted that the veteran exhibited 
a normal neurological examination, without focal neurologic 
deficits.  In December 1992, a nerve conduction study 
revealed findings consistent with a sensory motor peripheral 
neuropathy.  An EMG performed at that time was also found to 
be mildly abnormal. 

In May 1995, the veteran underwent a VA observation and 
evaluation examination for PTSD.  Physical examination 
revealed decreased mobility and crepitance on left turns of 
the neck.  The report also noted that the veteran's 
extremities were symmetrical without swelling.  Neurological 
examination revealed intact cranial nerves and sensation. 

A January 1995 treatment report noted a decreased range of 
motion of the neck in all directions.  Range of motion in the 
veteran's shoulders was full.  Motor strength examination 
revealed no weaknesses.  Deep tendon reflexes were normal and 
symmetrical.  Sensation remained intact.  The report 
concluded with a diagnosis of headaches.  

On September 28, 1995, the veteran requested that his claim 
for service connection for a cervical spine injury be 
reopened.  On his claim form, he referenced his air combat 
experiences, including a crash landing causing injury in the 
spring of 1945.  

In December 1995, the veteran underwent an anterior cervical 
diskectomy and fusion, C3 and C4, with allograft.  The report 
noted that this procedure was performed without 
complications.

In February 1996, the veteran submitted a statement which 
detailed his combat experiences.  

X-ray examination of the cervical spine, performed in 
February 1996, revealed an impression of prior anterior 
fusion at C3, C4, C5 and C6, and disc space narrowing at C4-
C5 and C6-C7.

In May 1996, the RO issued a decision which, in pertinent 
part, found that new and material evidence had not been 
submitted to reopen a claim of service connection for a 
cervical spine injury.  In January 1998, the Board remanded 
this issue for additional evidentiary development. 

In February 1998, a VA orthopedic examination was conducted.  
Physical examination revealed a well healed surgical scar in 
the submandibular area of the neck.  Range of motion testing 
of the cervical spine revealed flexion to 30 degrees, 
extension to 20 degrees, bilateral rotation to 10-15 degrees, 
and inclination to the right from 0-5 degrees.  Neurological 
examination revealed no muscle weakness and no circulatory 
disturbance in the upper extremities.  Examination revealed 
absent biceps and triceps reflexes, bilaterally.  The veteran 
had excellent pinch, hook and grasp strength in his hands.  
X-ray examination of the cervical spine revealed evidence of 
surgical clips opposite the body of C4, fusion of C3-C4, an 
anterior spur with a cleft between C4-C5, anterior fusion at 
C5-C6, and questionable spur fusion or ankylosis anteriorly 
at C6-C7.  The examiner noted that the veteran has a history 
of several injuries to his neck, occurring in 1945, 1989 and 
1995, and that he is unable to separate the elements of the 
veteran's condition that were induced by each succeeding 
injury.  The report concluded with diagnoses of degenerative 
arthritis, cervical spine, and remote surgery, cervical spine 
fusion, at C3-C4.  

In April 1999, the RO issued a decision that reopened the 
veteran's claim and granted service connection and a 30 
percent rating for post-traumatic degenerative arthritis of 
the cervical spine, effective September 28, 1995.  The April 
1999 decision also granted service connection for bilateral 
absent reflexes in the biceps and triceps, secondary to the 
service-connected disability of post-traumatic degenerative 
arthritis of the cervical spine, and assigned separate 20 
percent disability ratings for each upper extremity, 
effective September 28, 1995.

In July 1999, the veteran underwent electroencephalography 
testing (EEG).  The EEG report noted slightly abnormal 
findings due to focal slow wave activity over the right mid 
to anterior temporal areas.  The report noted that this could 
represent a residual from remote head trauma.  

In December 2000, a VA cervical spine examination was 
conducted.  The report of this examination noted the 
veteran's history of neck pain and bilateral upper extremity 
numbness.  Active range of motion of the neck was very 
limited, especially to the left.  Left paravertebral muscle 
spasms were noted in the mid thoracic area.  The veteran 
reported pain with palpitation to the area, without 
radiation.  Cranial nerves II through IX were grossly normal.  
Romberg testing was negative.  Strength testing was 5/5 
bilaterally in the biceps and triceps.  Tinel and Phalen's 
tests were negative bilaterally.  A myelogram was performed 
and revealed hypertrophic changes in the midline at C6-C7 
that impinge on the cervical spinal cord, post operative 
anterior cervical fusion of C3-C4 vertebrae bodies, and a 
touching of the spinal cord by the fused vertebrae because of 
the curvature reversal.  X-rays of the cervical spine 
revealed an assessment that the bilateral upper extremities 
hand numbness is not from the veteran's C6-C7 central 
herniated nucleus populous.  The examination report concluded 
with an assessment of musculoskeletal pain left 
paravertebral.  It also noted bilateral upper extremity 
numbness, not from his neck.  

A treatment report, dated in December 2000, noted the 
veteran's history of neck pain and bilateral hand numbness.  
Physical examination revealed no sign of motor weakness and 
no tineal signs.  An EMG examination, performed in February 
2001, revealed moderate, diffuse, sensorimotor peripheral 
neuropathy that is primarily axonopathic, with some 
demyelinative features.  The report noted that the findings 
were consistent with diabetic neuropathy.  A March 2001 
treatment report noted the veteran's complaints of 
progressive left arm weakness and bilateral arm numbness over 
the past two to three years.  

In April 2001, the veteran underwent a lower anterior colon 
resection.  Subsequent treatment reports, dated through 
September 2001, relate primarily to treatment of this 
condition.  A treatment report, dated in April 2001, noted 
the veteran's complaints of occasional neck and joint pain.  
A neurological examination revealed +2 reflexes bilaterally 
in the upper and lower extremities, intact sensation in the 
upper and lower extremities, and grossly intact cranial 
nerves II through IX.

In April 2002, a hearing was conducted before a member of the 
Board sitting at the RO.  At the hearing, the veteran, with 
the assistance of his spouse, testified that he wears a neck 
brace constantly.  He also reported symptoms of severe pain 
and a limited range of motion in his neck.  

II.  Analysis

The file shows that through correspondence, rating decisions, 
statement of the case, and the supplemental statements of the 
case, the veteran has been informed of the evidence necessary 
to substantiate his claims.  Pertinent medical records have 
been obtained, and VA examinations have been provided.  The 
Board finds that there has been VA compliance with the notice 
and duty to assist provisions of the law.  38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001); 66 Fed.Reg. 45,620, 45,630 
(Aug. 29, 2001 (to be codified as amended at 38 C.F.R. § 
3.159).

A.  Post-Traumatic Degenerative Arthritis of the Cervical 
Spine

The RO granted service connection for post-traumatic 
degenerative arthritis of the cervical spine, and assigned 
thereto a 30 percent initial disability evaluation, effective 
September 28, 1995.  The veteran contends that a higher 
disability rating, along with an earlier effective date, is 
warranted for this condition.

i. Assignment of an Effective Date

The effective date for an award of service connection and 
disability compensation, based on an original claim, is the 
day following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, the date of receipt 
of claim, or date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400, (b)(2).

The veteran filed his original claim seeking service 
connection for a cervical spine injury on May 2, 1990.  The 
RO denied this claim in a July 1990 rating decision.  The 
veteran was advised of the rating decision and provided his 
appellate rights in August 1990.

On October 1, 1990, the veteran submitted additional evidence 
in support of his claim.  Thereafter, in an August 1991 
rating decision, the RO denied entitlement to service 
connection for cervical spine injury, on the basis of new and 
material evidence not having been submitted.  The veteran was 
advised of the rating decision and provided his appellate 
rights on September 3, 1991.  At a personal hearing at the RO 
in May 1992, the veteran's representative indicated that he 
wished to file an notice of disagreement (NOD) as to this 
issue.  An SOC was not then issued.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the transcript of a hearing may 
constitute a sufficient written NOD, if the date of 
transcription would be timely as a notice of disagreement.  
Tomlin v. Brown, 5 Vet. App. 355 at 357-358 (1993).  The 
Board finds that the above statement, memorialized in the 
hearing transcript dated May 14, 1992, was a timely NOD to 
the August 1991 rating decision.  38 U.S.C.A. § 7105(b); 
38 C.F.R. §§ 20.201, 20.302.  However, the RO did not 
procedurally develop the claim for appellate review by 
providing the appellant with an SOC, as is mandated by law.  
38 U.S.C.A. § 7105(d); 38 C.F.R. § 19.26.  Since the RO did 
not comply with this procedural requirement, the Board finds 
that the rating decision of August 1991 is not final.  See 
Tablazon v. Brown, 8 Vet. App. 359, 361 (1995) 

After reviewing the veteran's claims file, the Board 
concludes the effective date of service connection for the 
veteran's service-connected post-traumatic degenerative 
arthritis of the cervical spine is October 1, 1990.  This is 
the day the veteran filed additional evidence seeking to 
reopen his claim for service connection for this condition.

In reaching this determination, the Board concludes that the 
veteran's filing of additional evidence on October 1, 1990 is 
not an NOD concerning the RO's May 1990 decision.  The 
veteran merely submitted additional evidence, and failed to 
indicate disagreement with a particular determination. See 
38 C.F.R. § 20.201, and see also 38 C.F.R. § 19.130(b) 
(1990), 38 C.F.R. § 20.304 (2002) (filing additional evidence 
after notice of adverse decision does not extend the time for 
initiating an appeal from that determination).

ii. Evaluation for Post-Traumatic Degenerative Arthritis 
of the Cervical Spine

As noted above, the RO has assigned the veteran's post-
traumatic degenerative arthritis of the cervical spine a 30 
percent disability rating under Diagnostic Codes 5010 and 
5290.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Arthritis is rated on the basis of limitation of motion. 38 
C.F.R. § 4.71a, Diagnostic Code 5010 (traumatic arthritis).  
A severe limitation of motion of the cervical spine warrants 
a 30 percent rating. 38 C.F.R. § 4.71a, Diagnostic Code 5290.  
This is the highest rating available under this code section.  
Ankylosis of the cervical spine in a favorable position 
warrants a 30 percent rating under Diagnostic Code 5287.  A 
higher rating of 40 percent is warranted for ankylosis of the 
cervical spine in an unfavorable position. 38 C.F.R. § 4.71a, 
Diagnostic Code 5287.

Also applicable in this case is 38 C.F.R. 4.71a, Diagnostic 
Code 5293, for intervertebral disc syndrome, which is rated 
40 percent when severe with recurring attacks and 
intermittent relief.

Since the effective date of service connection, the VA 
medical records indicate less than severe neurological 
findings referable to cervical disc problems.  No more than 
moderate (20 percent) intervertebral disc syndrome is shown.  
Even when associated pain and limitation of motion are 
considered (see VAOPGCPREC 36-97), severe intervertebral disc 
syndrome, as required for a higher rating of 40 percent, is 
not shown.  The December 2000 VA examination noted an opinion 
that the veteran's bilateral upper extremity numbness was not 
a result of his cervical spine disorder.  A February 2001 EMG 
examination revealed findings consistent with diabetic 
neuropathy, a condition for which the veteran is not service-
connected.  An April 2001 treatment report revealed +2 
reflexes bilaterally in the upper and lower extremities, 
intact sensation in the upper and lower extremities, and 
grossly intact cranial nerves II through IX.

Additionally, the medical evidence shows the veteran's 
disability is manifested by a severe limitation of motion of 
the cervical spine.  The current 30 percent rating is the 
maximum rating under Code 5290 for limitation of motion, and 
thus the effects of pain on motion do not affect the rating 
under that code.  38 C.F.R. §§ 4.40, 4.45, 4.59; Spencer v. 
West, 13 Vet.App. 376 (2000); Johnston v. Brown, 10 Vet.App. 
80 (1997).  The evidence does not reveal ankylosis of the 
cervical spine in an unfavorable condition, to warrant a 
higher rating under Diagnostic Code 5287.  The February 1998 
VA orthopedic examination noted a range of motion for the 
cervical spine consisting of flexion to 30 degrees, extension 
to 20 degrees, bilateral rotation to 10-15 degrees, and 
inclination to the right from 0-5 degrees.  Neurological 
examination revealed no muscle weakness and no circulatory 
disturbance in the upper extremities.  The report also noted 
that the veteran's surgical scar was well healed.  A December 
2000 VA cervical spine examination noted pain with 
palpitation to the neck area, without radiation.  Cranial 
nerves II through IX were grossly normal.  Romberg testing 
was negative.  Strength testing was 5/5 bilaterally in the 
biceps and triceps.  Tinel and Phalen's tests were negative 
bilaterally.  X-rays of the cervical spine revealed an 
assessment that the bilateral upper extremities hand numbness 
is not from the veteran's C6-C7 central herniated nucleus 
populous.  The report concluded with an assessment of 
musculoskeletal pain left paravertebral. 

In sum, there is no basis for a rating in excess of 30 
percent for the veteran's service-connected cervical spine 
disability under any of the applicable codes of the VA's 
Schedule for Rating Disabilities.  Moreover, the Board finds 
that the cervical spine disability has been 30 percent 
disabling since the effective date of service connection on 
October 1, 1990, and "staged ratings" (different percentage 
ratings for different periods of time, since the effective 
date of service connection, based on the facts found) are not 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
As the preponderance of the evidence is against the veteran's 
claim for a higher rating for his cervical spine disability, 
the benefit-of-the-doubt doctrine is inapplicable, and the 
claim must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).






B.  Earlier Effective Date for Service Connection for 
Absent Reflexes of the Biceps and Triceps, Bilaterally 

In September 1999, the RO issued a decision which, in part, 
granted service connection for bilateral absent reflexes in 
the biceps and triceps, secondary to the service-connected 
disability of post-traumatic degenerative arthritis of the 
cervical spine, and assigned thereto separate 20 percent 
disability ratings for each upper extremity, effective 
September 28, 1995.

The effective date for an award of service connection and 
disability compensation, based on an original claim, is the 
day following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, the date of receipt 
of claim, or date entitlement arose, whichever is later. 38 
U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400, (b)(2).

After reviewing the veteran's claims file, the Board 
concludes that there is no basis for the assignment of an 
effective date prior to September 28, 1995 for either of 
these conditions.  A review of the veteran's claims file 
fails to document a claim, formal or informal, prior to this 
date.  In fact, the first evidence of absent reflexes in the 
upper extremities is not shown until the February 1998 VA 
orthopedic examination, which would be the date entitlement 
arose, and is after the September 28, 1995 effective date for 
service connection assigned by the RO. 

For the above reasons, an effective date earlier than 
September 28, 1995, for service connection for bilateral 
absent reflexes in the biceps and triceps, is not permitted.








ORDER

A higher rating for post-traumatic degenerative arthritis of 
the cervical spine is denied.

An earlier effective date of October 1, 1990, for the award 
of service connection for post-traumatic degenerative 
arthritis of the cervical spine, is granted.

Entitlement to an effective date prior to September 28, 1995, 
for the award of service connection for absent reflexes of 
right biceps and triceps, is denied.

Entitlement to an effective date prior to September 28, 1995, 
for the award of service connection for absent reflexes of 
left biceps and triceps, is denied.



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

